Title: From Alexander Hamilton to James McHenry, 2 May 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York May 2. 1799
          
          I have duly received the letter you transmitted me mentioning from Capt Gates of the 13th. of February mentioning among other things the want of Cloathing and Blankets which I had have taken for granted were forwarded.
          Inclosed is the form of the oath to be taken by officers entering the army of the United States
          with great respect I have the honor to be Sir Your obed Servt.
          Secretary of War
        